313.


      OFFICE    OF THE ATTORNEY GENERAL            OF TEXAS
                          AUSTIN




iiororableCompton ‘ulhlte
county ruditor
Preestone    county
Fairfield, Texea
Dear Sir:                     Opinion No. O-6666




         Your request
 reads aa Sollow8:




                                        uder    the old    salary



            ;;enike X.11 YS. 122, N!ilC!i      Ha.9  p3seed “j t:ie
l.ecrLi scss$.d’~; oi’ tit it~islrtimc       acd wxicii ,;overl;s t,,;t:
iLcrarsi&~“of      .t!:e salaries   If tse officers,      ~depities,
assist&-its    and clems      therek.za;zed,     provides    ic *art LS
followaL‘

                 “Section   1.  That Article 38’91, Aevised civil
            Statutes     of Texas, 1925, as aseoded,  be ar;d tte
            sane is hereby anended by addin& trereto       the
            rollo-*lng:
Lonorable     Comgton Jhl te ,

                      “(a)    The Conmlerlonorr
                                  COlWlli~8iOnOr8
                                               Court 18 hereby
        ruthorlzod,          when
                            In their jud&mnt the flnanaial
                            oountr and the need8
        oondltion of the OountY             need8 of the
        ofrloer~ $+ify      the lhorease,
                                  ..       to enter  _an order
        lnona8lng tne oompenratlonor tne preomot,
        oounty and dlatrlot offlorrr     In an additional
        amount not to erooed twenty-fire(25jb) per oant
        of the 8u1p allowed under the law for the fl8Oal
        year of 194, provided the total oompenaatlon
        authorlz8d under the law for the fI8Oal year of
             did not exoeed    the 8Ul of Thirty-air    Hundred
        ~~ljifoo.00)
                   DOltir8.l
              “Sea. 2, That Art1018 3902, Reerlaed Cllll
        Statute8 of Texas, 1925, a8 amndod, be and the
        aame 18 hereby amended by adding thereto the fol-
        lOwIng:
               “‘9.   The .COlW&l88iOner8
                                        Court 18 hereby
        authorized, when In their jud@wnt the flnanolal
        oondltion of the aounty and the aood8 of th8
        deputler, a8818tant8 and Ohrk8 Of any dirtriot,
        oounty or preolnot orrloer jU8tify   the lnorea88,
        to enter an order lnoreaalng the aoapenratlon of
             deputy, a88latant or alerk In an additional
       :.~8uoh
        amount not to exaeed twenty-fire, (235) per oeat
        of the 8up?allowed under   tho~lar for the fl8oal
        year of 1944,   prorldod the total oomp8matIon
        authorized under tho'law for the flroal year or
        W~a~~~,not eroeed Thirty-•lx~iiundred    (+3600.00)

              "sea. 3. That Section 13 of Article 3912e,
        devised Civil Statutea of Texas, 1925, aa anended,
            be and the saue I.8 hereby a;nended. by adding              thereto
            the f ollowlhg:

                     “‘(e)       The Comlssionero       Court is ;lereby
            authorized,        wiles   ir their    judgsmnt the fihancial
            conditior       of the oouaty ard the needs of the
            officers       justify     the increase,    to erter ah order
            Increasing        the coragenaation of the precinct,
            county and dlatrlot           officers    in an additional
            amount not to exoeed twenty-fire              (25;) per cent
            of the sum allowed under the law for the fisoal
            year of 1964, provided the total oompez.satlon
            authorized        under the law for the flacsl         year of
            1544 did ;ist exceed tAf su: of :;lrt;--six              ..ii:dred
            (JStG.GGj         3ollr:rs.’
    ;ionorable    Compton White,        x-we 3

                       “SOO. I.  Thlt Seotion 15 of Artlole 34120,
                 Aevi8ed Civil Statute8 of Texas, 1925, a8 amended,
                 be and the 8600 L8 hereby ameadod by adding
                 thweto the following:
                       "'(b) The CoJuai88iOnOr6   CO-t 18 hereby
                 authorized,whea in their Judgment the finanoial
                 oonditloa of the county and the need8 of th
                 offlocrr jU8tify  the iJlCIM80, to enter an order
                 lnoreasla~ tho oompeaaatlon of the preolnot,
                 oounty and dlltrlot offloerr ln Ia 8ddltioaal
                 amount not to rxoord twentpfitr    (2S$) ger oent
                 of the 8ua allowed under the law for th8 ii8081
                 year of 1944, provided the total comnratlon
                 authorized under the law for the flroal year of
                 19   did not lx o o o the
                                       d   rum Of Thirty-eix Bundrvd
                 (&I%~~     DO~8r8.'m
         Whlle~.theahove law authorizbr the COmui8aionera*
Court to gmat.inonaeed in 8elmLa to the various otfloer8,
depUtiO8  arsistaate  and alerk8 therein wmed 8ooording to
th8 p~0d8lOn8'th8r8Of, it i8 our OQinlOa that it l8 Within
the di8OlWtiOa of the Codrsionerr~    Court a8 to whether any
or all of such officers, dejxtioa, a88iatantS and olericrshall
be granted tuoh lnaroaaerr in their 8SlSrlSS,  Thi8~dOe8 Got
apply, however, to the salarlea of County Coml88iocerc. It
h8a been held by thlr &apartment in GpikilonrX08. 0-6575 and
O-6588, ,oople8OS which are er,olosedhurewith for your in-
formation, that the salarlea  of County Commlrrlonerr are
fixed and oontrolled by different rtatutee.

         Koueo Bill 110. 84; which waa ala0 pa8asd by the
reoent reseion of the Legislature, tuenda Utlols 2350 of the
iievlaedSlqil ;itatutes of the State of ‘Zkfca, 1925, so thet
8ame now reeds in part as follows:
                         *je’ctior: 1.      ‘Y:st Artiole     2350, Zitle     i& of
                 the .ievised *;ivil Statutes           of the State of Texay,
                 1425, as a;?esded by i\cts of tl:s: %lrty-n;;l:h
                 Lezislsture,      .le:uler    ;‘~:scio~, Zha-,tir 1.35, Sect-ioz
                 1; and as a:zr:ded by Acts Df tie Fortieth                Legis-
                 la:ure,    ~e~-e 435,     Ohe2ter     240,  .%ctior   1;  mid as
                 amended by AActs of the Portieth             iecisl&ture,     First
                 Called Sesaioo,        Bai:e 138, chapter 46, section            1;
                 and as amend.ed by Acts of the lortyythird                iegis-
                 lature,    3e~d.w Session,           Chcipter 216; and as

.
     .imorable        ioqton .ihitc,       pece   4


                 mended by Ad8 of the Forty-third     i&l818tUN,
                 Firat  Called Saaaion,  Chapter 83, gag8 220; and
                 88 anended by Aota, Fortr-fourth   Legialatura,
                 Regular searion,   Chapter 362; be and the same la
                 heroby emended 80 aa to heraarter read (18followa:
                         "Artlola 2350. In countlea having the roi-
                 lowing saaeaaed raluatlona, reapeotlrely,au ahown
                 by the total la a a a a rraluatlona
                                           &         or all propertlaa
                 oertlrlad by the oountr aaaeaaor~and approrrd by
                 the Comlaalonara court, ror oountp purpoaea, ror
                 the prarloua year, iron time to l&e, the Oounty
                 commlaalonara  Or auoh oOUutla8 ahall eaoh raoel~e
                 urowl aalarlaa not to aroead the amounteheraln
                 apeoliled, aaid aalarlea to -be paid in a ual
                 monthly lnatal&mta,      at laaat one-half Pl/2), and
                 not lxooeaing tbrea-rourtha (3/i&), out or tha Road
                 and Bridge xund, and the remalnder out or tha Oeneral
                 Bund of the dountg; raid aaaeaaed valuation8 and 8al-
                 lrlea applloable~,~thereto
                                        ~. being aa tollowr
,.        ”



                 ,Aaaeiaed     Valuationi ': 1~          Salarlea to be smld
                                                       ~.eaoh Comlaaloner
                 kiot to erosed ~3,500,000.00,        88 prorlded     at end or
                 this Seotion.
                                                                              .,
                 4     ,SOO,OOllandleer than
                     a ,OOO,OOOnot to rxoead                 0 i,500.00
                 & 6,000,OOl      and   leaa  than
                   9,000,OOO      not   to exoeed            4 1,800rOO

                 + 9,000,OOl    and less than
                     10,000,000 not to exceed                * 2,000~00

                 ,10,000,001arhdlee8 thm
                  12,000,OOO not to exceed                    * 2,200.oo

                 ,li,GOO,OOl end less than
                  20,000,OOOrot to exceed                     *   2,500.ocJ

                 320,000,001   and lea8 than
                     30,000,OOOnot to exceed                  i 3,000,00
                 &30,000,001 end lea8 than
                  79r000,000 not to exceed                    * 3,600.OO
                                                                                   .
Jonoreble    Conpton :,hlte ,    vm   5


        w 75,000,001and lean than
         120,000,000not to erosed               $ 4,000.00
        4120,000,001and lean than
         40,000,000 not to exceed               .t 1,,300.00

        fi40,000,002   and lean than
            400,000,OOCnot to exceed            $ 5,500.oo

        8600,000,001a$          ~Ffxoead
                                                + 6,000.oo

               **Ii oountlea having aaaeaaed valuation or
        leas than Three tillion, Fire liundredThouaand
        Dollar8 (i3,500,000)   eaoh Com.iaaloner shall re-
        oalre Five Dollar8 (*5)   Dar dag ior eaoh day nerved
        aa Coumlaaloner,and a like amount when aotlng an
        ox-off1010 road auperlntendent In hla Ooamia-
        eloner~a preolnot, providing in no event ahall
        hla total mmpenaatlon oxoeed Twelve Hundred
        Dollar8 (il200) in any ona y ar* Provided, iur-
        ther, however, that In oount1en having National
        Foreat Preaervei and with leaa’than Four biilllon,
        Five llu~~dred Thoueand Dollar8 (4+,500,000)valua-
        tion that the aalarlea of aald Comalaalonera ahall
        not exceed ilghteen iiundredDollar8 (&800) per
        pareta
       Under the above provlalona, aaleriaa of County Com-
0iaalonera may be lnoreased, in the dlroratlon or the com-
miaalonera~ Court, to en amount not to exoeed the maximuma
therein named. For your further  lnformtion  in oonneotlon
with firing the aolariea of County Commiaaionereunder thin
afieelided law, we harid J-ou aerewith copy of our JpiLloli    1.0,
O-6622, whioh deala with aald matter.
        Your attextloil  is directed    to the furtair fact thet,
iii our opinion,   nry of Lie ircreases    in aalariee ebove re-
ferred to would be subject     to the buQet law, (Art.&ga-g--
664a-11, v. k. z. 2.) and tL6t in order for increases       of
8Uc;I salaries,   or ecy of them, to be nade ttiereurider, the
COuty   budget would have to be asended in accordcnce with
said budget law, aa set rorth in our irpinlons ;:os. O-5184
and 0-5053-A,    copies of which are enclosed herewith,
                                                            316



aonorable   Compton    #hi te, Rage 6



       We trust       thet this aetiafaotorilymawore your
inqulrr.
                                    Your8   very   truly,

                                 ATTORWY QiilUBALOF TEXAS